                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    AMANDA GILMER,                                     CASE NO. C19-0792-JCC
10                          Plaintiff,                   MINUTE ORDER
11               v.

12    SYMETRA LIFE INSURANCE HEALTH AND
      WELFARE PLAN, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to continue the
19   briefing schedule (Dkt. No. 22). Having thoroughly considered the motion and the relevant
20   record, the Court hereby GRANTS the motion and ORDERS that:
21      1. Dispositive motions shall be filed no later than October 10, 2019 and noted for the
22          Court’s consideration on November 1, 2019;
23      2. Responses shall be filed no later than October 28, 2019; and
24      3. Any replies shall be filed no later than November 1, 2019.
25          //
26          //


     MINUTE ORDER
     C19-0792-JCC
     PAGE - 1
 1        DATED this 3rd day of September 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0792-JCC
     PAGE - 2
